Citation Nr: 1513032	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of those proceedings is of record.

In July 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of total occupational and social impairment and has not manifested such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

2.  The Veteran's service-connected disabilities, regardless of her age or non-service connected disabilities, do not prevent her from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment.  

September 2010 and August 2014 letters, sent prior to the most recent Supplemental Statement of the Case, advised the Veteran of the evidence and information necessary to substantiate her claim and to establish a disability rating and an effective date.  The same letters advised the Veteran of her and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  

The Veteran underwent VA examinations in February 2011 and October 2014 which involved reviews of the claims file, in-person interviews, and psychiatric assessments.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on her earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her PTSD claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ elicited the frequency and severity of the Veteran's psychiatric symptomatology and the Veteran volunteered her treatment history since service.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In July 2014 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding her PTSD, provided notice regarding the elements necessary to substantiate a claim for TDIU, obtained VA treatment records since October 2011 and provided the Veteran with a new VA psychiatric examination in October 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Increased Rating for PTSD

The Veteran is in receipt of a 70 percent rating for her service-connected PTSD and contends that a higher rating is warranted based on the severity of her symptoms.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders provides that a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

At her February 2011 VA examination the Veteran was diagnosed with PTSD and alcohol abuse.  The Veteran's global assessment of functioning (GAF) score at that time was 62, indicating mild symptoms.  The examiner noted that mental disorder symptoms did not require continuous medication and were not severe enough to interfere with occupational and social functioning.

At a psychiatric consult in October 2011 the Veteran reported feeling lost, easily agitated, paranoid and anti-social.  She reported having difficulty sleeping, difficulty maintaining friendships and relationships, and occasional thoughts of suicide.  She was noted to be unemployed and was assigned a GAF score of 65.

February 2012 VA treatment records show the Veteran reported problems in her shelter and nightmares.  Relevant mental status exam showed the Veteran was alert x3, mesomorphic, in no distress, with no motor agitation, fluent speech, and a depressed/anxious affect.

At the Veteran's March 2013 Board hearing she testified that she is claustrophobic, depressed, and thinks about suicide.  She distrusts and is uncomfortable around men, she is incapable of sustaining a relationship due to her service related trauma, she has frequent panic attacks, up to on a daily basis, she has difficulty sleeping, she is isolated from her family, and she avoids any kind of crowded place and generally stays home when not at work.  She has persistent difficulty at work due to her anxiety from being around men.  

December 2013 VA treatment records show the Veteran reported problems sleeping and drinking.  She was noted to be alert x3, in no distress, with no motor agitation, fluent speech and a dysphoric affect.  

August 2014 VA treatment records show the Veteran being anxious and overwhelmed due to stress at work and at college, with difficulty sleeping and crying spells.  She did not endorse any desire to harm herself or anyone else.  She was diagnosed with recurrent major depression secondary to occupational problems and was assigned a GAF score of 62.

At the most recent VA psychiatric examination in October 2014, the Veteran reported antisocial tendencies, claustrophobia, difficulty sleeping and panic attacks.  The Veteran reported living alone and being involved in an intimate relationship for the last few years.  The examiner diagnosed the Veteran with mild PTSD characteristic of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was noted to have a moderate depressed mood and problematic alcohol use tendencies.  The examiner concluded that the Veteran's PTSD symptoms have remained stable and perhaps even attenuated relative to her initial examination in February 2011.  The examiner further noted that the Veteran has remained employed on a full-time basis for the past 2 years and reports being generally satisfied with the position.

The evidence of record does not indicate that the Veteran currently suffers from total occupational and social impairment or from any of the symptoms associated with said level of impairment under the applicable rating criteria.  The Veteran's examination reports consistently show a pattern of mild to moderate psychiatric disability.  The evidence does not suggest gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Her GAF scores have remained in the 60s and she has reported being capable of maintaining working and social relationships.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's PTSD warrants a higher rating.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the schedular rating criteria adequately contemplate the Veteran's disability.  The Veteran's service-connected PTSD is productive of moderate occupational and social impairment characterized by depressed mood, difficulty in stressful situations, and impaired sleeping, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted.  

III.  TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is currently rated at 70 percent disabled and meets the schedular rating portion of the TDIU criteria.  However, the Veteran has reported that she is currently employed on a full-time basis and content with her job.  April 2013 VA treatment records indicate the Veteran makes $2,640 per month from her employment, which is significantly above the poverty threshold for a single person.  

As the evidence does not suggest that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities, entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


